* Headnote 1. Drains, 19 C.J., section 244 (1926 Anno); 2. Drains, 19 C.J., section 156; 3. Drains, 19 C.J., section 82; 4. Drains, 19 C.J., section 73.
A petition was filed in the chancery court of Leflore county, Miss., on April 21, 1922, asking for the creation of a drainage district including the lands in three counties, under chapter 195, Laws of 1912, and the amendments thereto. Upon this filing the chancellor directed the clerk to give notice of a hearing at a time fixed by the decree, and directed that the notice state:
"That unless at said hearing a majority of the land-owners owning one-third of the land proposed to be included in the proposed district, or one-third of the land-owners owning a majority of the land proposed to be included in said district, shall object to such organization, this court will then and there proceed with the organization of said drainage district," etc.
Due publication was made of this notice, no objection was filed to the organization of the district, and, upon the date fixed by the chancellor, he appointed Hon. C.L. Lomax, then a member of the bar, now the chancellor of that district, as a commissioner to ascertain if the requisite number of landowners owning the requisite proportion of the lands in said proposed district were represented on the petition for the organization of the district. *Page 746 
On May 27, 1922, Commissioner Lomax, as directed, filed his report finding as follows: (a) That the publication of the district was duly made (b) that no objection giving notice of the hearing looking to the organizations were filed to the organization of the district. (c) That petitioners were allowed to amend their petition omitting certain lands. (d) The petition was signed by more than one-third of the landowners owning more than a majority of the lands in said district. (e) Recommending that the district be organized. All of which recommendations were by decree of the court approved and permanent commissioners of the drainage district thus constituted were appointed.
On February 14, 1923, the engineers presented their reports with plans, profiles, and specifications of the proposed district, and on August 15, 1923, the commissioners filed a report to the effect that they had assessed the benefits to the lands included in said district, but had assessed no damages to any land, and presented the assessment roll and report, and attached to the report was the assessment of additional lands not included in the original district. Publication was had fixing September 29, 1923, as the date for the assessment hearing. Between the date of the publication, August 15, 1923, and the date for the hearing, September 29, 1923, numerous protests and objections were filed. On October 10, 1923, the commissioners filed an amended report embracing the engineers' report signed by two of the commissioners, and the court directed that notice by publication be given to the landowners as to the changed plans or amended report.
The matter was continued from time to time until January 18, 1924, when the court entered a decree allowing the commissioners to withdraw what was called the canal assessment roll, and on the same date the court also entered the final decree ordering that damages be assessed in favor of the objectors north of the levee proposed in the changed plan to such as might show that the flood waters would damage them on account of the construction of said levee. *Page 747 
This district was in an oblong shape, long and narrow, and the purpose of the changed plan was that, while lands in the original district were retained therein, yet a levee was to be constructed across the district east and west, said levee intended to protect the lands of the southern part of the district as against the lands of the northern part of the district, and while no benefits were assessed in their favor, no damages were allowed for the additional service on account of flood waters, thus necessarily imposed upon the northern lands within the district.
The chancellor held that these landowners in the northern part of the district were entitled to make claim for damages in the materially changed situation. The court then entered a final decree ordering: First, that all of the objectors north of the proposed levee according to the changed plans were entitled to such damages as might be caused by the flood waters on account of the building of said levee. It will be borne in mind that this district was very long, oblong in shape, much longer than wide, and that the commissioners after the district had been organized assumed to change the plans, by which change the district was cut in half by a levee beginning on the west side running toward the east along Catfish bayou, and the court evidently found that the flood waters thus held back by the levee would damage those property owners north of said levee. Second, the court held that the commissioners were without authority to adopt the changed plans. Third, that the commissioners were without authority to apply the original assessment to the materially changed plans. Fourth, the court ordered that the assessment roll filed August 15, 1923, be vacated on account of a material change in the plans.
Objectors contended that the organization of the district was void because section 1, chapter 269, Laws of 1914, as amended by chapter 213 of the Laws of 1922, had been wholly ignored. The objectors further contended that the organization of the district was void because appearance *Page 748 
and objection by an individual property-owner was prejudged and precluded unless he could obtain the statutory majority to join with him therein. The material part of the notice, is as follows:
"Unless at said hearing a majority of the landowners owning one-third of the land proposed to be included in the proposed district, or one-third of the landowners owning a majority of the land proposed to be included in said district, shall object to such organization, this court will then and there proceed with the organization of said drainage district," etc.
It will be borne in mind that no objection was filed to the organization of this district until after the assessment of the benefits and damages was filed by the commissioners.
The drainage district prosecutes its appeal here, and complains that the court wrongfully held that the commissioners were without power to make the change cutting the district in half and constructing a levee across the district so as to flood the lands of the upper or northern landowners, and vacating the order approving the original assessment. There were numerous other objections, but in view of the conclusion reached by us we shall only notice those stated above.
In determining the points raised in this case it will be necessary for us to consider certain sections of chapter 195, Laws of 1912, as amended by chapter 269, Laws of 1914, the said sections being Nos. 1, 2, and 33 (a) of the latter act. Section 1, chapter 269, Laws 1914, reads:
"That when ten per cent. of the owners of real property within a proposed drainage district shall petition the board of supervisors to establish a drainage district to embrace their property, describing generally the region which it is intended shall be embraced within the district, it shall be the duty of the board of supervisors to enter upon its minutes an order directing the clerk of the board of supervisors to publish a notice, in a newspaper having circulation in the proposed district for two *Page 749 
successive insertions, directed to the owners of land proposed to be embraced in the proposed district, giving notice of the intention of the board to take action looking to the organization of the district and upon the day designated in the notice, the board shall hear all objections, if any are offered, to the organization of said district, and unless at the hearing a majority of the land-owners owning a majority of the land proposed to be included in the proposed district shall object to the organization, the board shall proceed as hereinafter provided, but if such a majority shall protest, the board shall determine whether it shall proceed with the organization of said district and if in either event it be determined by the board to proceed with the organization of the proposed district, the board shall enter upon its minutes an order appointing an engineer to be selected by the petitioners provided the engineer whom they select is a suitable person, and if not, naming an engineer satisfactory to the board, who shall give bond payable to the board of supervisors, in a sum not less than $1,000 (one thousand dollars) to be fixed by the board for the faithful discharge of his duties, who shall be liable upon such bond for negligence or incompetency causing loss to the county or district. The engineer shall proceed forthwith to make a survey and ascertain the region which will be benefited by the proposed improvement, and giving a general idea of its character and the cost of drainage and making such suggestions as to the size of the drainage ditches and their location as he may deem advisable. All expenses incident to the survey, legal expenses, and the cost of publication, shall be paid by the county as the work progresses upon a proper showing; but all expenses incurred by the county shall be paid out of the proceeds of the first assessment levied under this act. The board of supervisors, however, when requested by the petitioners, may appoint, as temporary commissioners three landowners of the territory proposed to be drained, to act with the said engineer, who shall take the oath required *Page 750 
by section 268 of article 14 of the Constitution of the state and give bond in a penalty of not less than $1,000 (one thousand dollars), payable to the board of supervisors, and whose term of office shall expire upon the permanent organization of the district which said temporary commissioner may, by and with the consent of the board of supervisors, for the purpose of prosecuting the preliminary work, paying the expenses incident to the survey, attorneys' fees, legal expenses, costs of publication and other necessary expenses, and borrow money at a rate of interest not exceeding 6 per cent. (six per cent.) per annum, and may issue negotiable notes, certificates or evidences of indebtedness therefor, signed by the said three temporary commissioners and payable either within or without the state, to the person or persons from whom such money is borrowed, or bearer, or bearer simply, as said commissioners may elect. The said temporary commissioners may also issue to the engineer or other persons who do the said preliminary work, negotiable evidences of the debt signed by the three said temporary commissioners bearing interest at a rate not to exceed 6 per cent. (six per cent.) per annum. None of the said evidences of indebtedness, so issued, shall run for more than two years, and they shall be nontaxable and said commissioners may pledge all assessments on the lands proposed to be drained for the payment of said evidences of indebtedness; said evidences of indebtedness may be paid off either out of any general fund of the drainage district if organized, or out of the proceeds of the first assessments levied under this act; but in the event that said district is not organized after said indebtedness has been incurred, then the board of supervisors may levy an acreage or anad valorem tax against the lands embraced in the said proposed drainage district in the manner provided under section 4 of this act.
"Upon the filing of the report of said engineer, the clerk of the board of supervisors shall thereupon give notice by publication for two weeks by two insertions, in *Page 751 
some newspaper published and having a general circulation in the county or counties, in which the lands of the proposed district lie, calling upon all persons owning property within said district to appear before the board of supervisors, upon a date to be fixed by the said clerk, which date shall not be earlier than twenty days and not later than forty days after the first publication, to show cause in favor of or against the establishment of the district.
"At the time named in said notice, said board shall meet and hear all property-owners within the proposed drainage district who wish to appear and advocate or resist the establishment of the district and if it deem it is to the best interest of the owners of the real property within the said district, and for the public benefit, that same shall become a drainage district, under the terms of this act; it shall make an order upon its minutes establishing same as a drainage district, subject to all the terms and provisions of this act and amendments thereto; and upon the organization of said drainage district, it shall in its corporate name by its commissioners, henceforth have power to contract and be contracted with, to sue and to be sued, to plead and be impleaded, and to do and perform in the name of such district all such acts and things for the accomplishment of the purposes for which it was organized. If land in more than one county is embraced in the proposed district, the application shall be addressed to the chancery court of any county of such district, and all proceedings shall be had in such chancery court. And the chancery court, or the chancellor in vacation, shall apportion all costs between the county or counties in proportion to the benefit assessed in each county; and such expenses as were incurred prior to the time when such assessment was made shall be apportioned between the counties in the proportion which the chancery court, or chancellor in vacation, shall deem to be just and equitable. Whenever the words `board of supervisors' or `president of the board of supervisors' *Page 752 
are used in this act, they shall be construed to mean `chancery court' or `chancellor' and the words `clerk of the board of supervisors' to mean `chancery clerk,' in cases where the district contains land in more than one county. All notices, in that event, shall be published in newspapers having a bona-fide
circulation in each county in which the district embraces lands. All such districts shall be numbered consecutively or else shall receive names selected by the board of supervisors.
"If the board of supervisors does not act promptly in complying with the terms of this section, or any other section of this act, essential to the creation and operation of drainage districts, it shall be compelled to do so by mandamus."
Section 2, chapter 269, Laws of 1914, reads: "That section 2, of chapter 195, of the laws of the state of Mississippi of 1912, be, and the same is hereby amended to read as follows:
"Section 2. That if upon the hearing provided for in the foregoing section of the petition is presented to the board of supervisors or to the chancellor signed by a majority of the landholders owning one-third of the land, or, one-third of the landholders owning a majority of the land, praying that the improvements be made, it shall be the duty of the board of supervisors or chancellor to make the order establishing the district, without further inquiry, if it appear that the establishment thereof be necessary for the promotion of public health and for agricultural purposes; provided, however, that if upon that day a petition signed by a majority of the landowners owning one-third of the land, or one-third of the land-owners owning a majority of the land, be presented to the board of supervisors praying that the improvements be not made, it shall be the duty of the board of supervisors to so order, but if no such petition is filed it shall be the duty of the board of supervisors, or the chancellor to investigate as provided in the preceding section, and to establish such drainage district and if it is of the *Page 753 
opinion the establishment thereof will be to the advantage of the owners of real property therein, and is for the public benefit. And the petition provided for therein may be signed by women, whether married or single, owning land in the proposed district; guardians may sign for their wards, and trustees, executors and administrators may sign for the estates represented by them, and if the signature of any corporation thereto is attested by the corporate seal, the same shall be sufficient evidence of the assent of the corporation to said petition."
Section 33 (a), chapter 269, Laws of 1914, reads: "That this act shall be liberally construed to promote the ditching, drainage and reclamation of wet, swampy and overflowed lands, and the collection of assessments hereunder shall not be defeated by reason of any omission, imperfection or defect in the organization of any district, or in the proceedings occurring prior to the judgment of the court confirming assessment of benefits and damages; but said judgment shall be conclusive that all prior proceedings were regular and according to law. And in case any assessment shall be held to be void for want of notice, the said commissioners may, upon motion, be permitted to give such owner due notice and ask for a time to be set by the board of supervisors, for hearing any and all objections that said landowner may have to such proceedings and the assessment, and the board of supervisors at such time may make such orders in reference thereto as justice may require and may assess such landowner his proportion of the benefits received by him by such proposed work or the damages suffered by him by such proposed work, and thereupon such assessment as to such land shall be binding and conclusive."
The drainage district complains that the chancellor was without power to review the action of the commissioners in the change of plans, and in holding that the proposed alterations of the plans materially affected the property-owners. It will be noted that said proposed *Page 754 
change in plan was submitted to the court for its approval, and that notice was given to the property-owners, and that the proposed change was litigated before the chancellor. All parties were in court, especially the appellant, the Abotlopoota drainage district.
We think this change of the plan before the construction of the ditches materially affected the rights of the property-owners who were embraced within the district, and whose property was apparently damaged for the benefit of others within the district without any effort to assess damages.
The case was considered as though the appeal had been prosecuted from an assessment and change of plan by the commissioners, as all parties were before the court and no harm was done to the drainage district by the order of the chancellor, because the original scheme of drainage was entirely departed from by the commissioners, and we think there is no merit in the appeal by the district from the order entered by the chancellor that the objectors north of the levee, whose lands would be damaged by flood waters on account of the levee, were entitled to such damages; that the commissioners were without authority to adopt the changed plans, and that certainly the original assessment could not by any stretch of the imagination be made to apply to a district which had been cut in half. The southern half having the protection of the levee across the district holding off the waters on the lands of the landowners of the northern half of the district, we hold that the assessment roll filed August 15, 1923, was properly vacated.
The changes contemplated by section 17 of the act were minor details in order to work out a perfect scheme, and not a complete change of the original scheme so as to include half of the lands within the district without assessment, and to protect the southern half of the lands with a levee to the damage of the northern lands of the district without any assessment of damages or any change in that regard. *Page 755 
Upon cross-appeal the serious question is presented as to whether or not section 2 of the act is a nullity, or whether because of errors and inaccuracies and the mechanical construction of the act, it is so difficult of interpretation and so uncertain as to be nonenforceable.
Section 1 of the act provides for two hearings. As amended by the Laws of 1922, chapter 213, twenty-five per cent. is inserted in lieu of ten per cent., and, when twenty-five per cent. of the owners of real property within a proposed drainage district file a petition with the clerk of the board of supervisors, it becomes his duty to publish a notice of the intention of the board or the chancellor to take action looking to the organization of the district, and upon the day designated the drainage court is to hear all objections. The drainage court is the board of supervisors if the district be wholly within one county. If within two or more counties, the chancellor of the district constitutes the drainage court.
A majority of the landowners owning a majority of the lands may petition against and object to the organization of the district, the court having the power to proceed in either event. At this first hearing the court enters an order appointing an engineer who will make a general survey of the territory and give a general idea of its character and cost, with suggestions as to ditches, etc., and at said hearing the court is authorized upon petition to appoint three landowners as temporary commissioners.
At the second hearing provided for in section 1, upon the filing of the report of the engineer with the clerk, he again publishes notice to all parties interested, calling upon all persons so desiring to show cause in favor of or against the establishment of the district. At the time named in the notice, the court hears the property owners, and determines whether or not it is to the best interest of the owners of the property to organize the district, and whether or not said district will be a public benefit, and if so, shall organize the district. *Page 756 
It will be noted that it is within the power of twenty-five per cent. of the landowners in number to have the district organized, unless objections are filed.
Section 2 was intended by the legislature as a substitute for section 1, and if read as though section 1 did not exist, in our opinion constitutes a harmonious scheme for the inauguration of a drainage district, provided a majority of the landholders owning one-third of the land, or one-third of the landholders owning a majority of the land, should petition for the hearing in the first instance, and on the day fixed in the notice for the first hearing if the court found that this statutory majority had signed the petition, without further inquiry the court was to ascertain that the petition was so signed by the majority, that the establishment of the district would be to the advantage of the owners of the real property therein and for the public benefit, and that the establishment of the district was necessary for the promotion of health and for agricultural purposes, without appointing an engineer to ascertain a general idea of the district, and without appointing temporary commissioners. In other words, without inquiry along that line, the legislature permitted a majority of the property-owners to pretermit all expense and to have organized at once the drainage district.
Subsequent sections provide for the appointment of commissioners, their duties, for the appointment of engineers by them and other officers, making it a complete scheme by which a majority of the landowners, as defined by the act, might have an organization of the district without expense, on the idea that a majority of them signed the petition knowing the result of so signing, knowing the general condition of the lands, and desiring the organization of the district without the double expense of commissioners, engineers, and attorneys, might so have the district organized.
Section 2 could have no other meaning, and it is the duty of the courts always to give effect if possible to the *Page 757 
statutes enacted by the legislature, and the construction we have thus placed on section 2 of this act, that it is a substitute for section 1, that all parties are in court by proper notice, and that it is the duty of the court, without further inquiry, to grant to a statutory majority of the landowners what they desire. It might be argued that it would be better for them to have attorneys, commissioners, and engineers, and to have the district organized under section 1, but, as we view the act, the legislature has given to the property owners the right to determine this matter for themselves, and the court has no power under section 2 to make the inquiry through commissioners and engineers as provided by section 1.
If there were any doubt about this proposed section, section 33 (a) is curative of all defects up to and including the assessment hearing unless appeal is prosecuted. We take this to mean we are not to place a technical, rigid construction upon this act; that the question of whether a given territory is to be organized into a drainage district or not is a political question left to the people affected thereby; and that the only notice that the legislature regarded as essential to constitute due process of law was the notice given on the filing of the assessment. Indeed, we are of the opinion that, until the assessment of property under this act, there is no reason to suspect that a party's interest will be affected.
This curative section relieves the matter of all doubt as to the power of the people to organize the district a majority desiring so to do. It is obvious that section 1 provides for two hearings, and that section 2 does not say to which of these hearings in express terms, it refers. It is perfectly logical that the words "without further inquiry" make it clear that the legislature intended to substitute section 2 for the first hearing in section 1, as the district is organized under the hearing No. 2 of section 1, and reaches the same final conclusion as is reached by the decree organizing the district in the scheme provided for in section 2. The words "without further inquiry" *Page 758 
indicate that it was the purpose of the legislature to permit a majority of the landowners to have created for their benefit a drainage district, if they so desired, without the expense, the delay, and the confusion incident to the two hearings provided for under section 1. Manifestly, the legislature intended by the words "without further inquiry" to allow the majority to create the district in the same manner and with the same force and effect as if the district were organized under hearing No. 2 of section 1.
It is argued that section 2 is a nullity, because two hearings are provided for in section 1, and section 2 is made to refer to the hearing provided for in section 1. This language of section 2 is ambiguous, and it is argued that one cannot tell which hearing in section 1 is pretermitted. The whole question is solvable on the idea that sections 1 and 2 of the act provide two separate alternative schemes for the initiation and organization of a given territory into a drainage district. There can be no good reason assigned why section 2 would not be perfectly valid if section 1 were eliminated and had never been enacted into law.
No constitutional objection is assigned, and we think that section 2, coupled with the succeeding sections of the act, make an entire, complete, legal scheme for the organization of a drainage district. On the other hand, section 2 may be eliminated, and twenty-five per cent. of the voters may follow the plan suggested in section 1 coupled with the balance of the act, and make and constitute a perfectly valid drainage district. The words "without further inquiry" refer to the appointment of temporary commissioners and a temporary engineer, which would not seem to be necessary or essential to the validity of a drainage act. No authority can be cited to that effect.
Chapter 39, Code of 1906, relative to drainage, does not require the report of, or employment of, an engineer preliminary to the organization of a district, but leaves *Page 759 
the matter in the discretion of the commissioners to employ or not to employ, but if employed the engineer is simply to go with the commissioners and make maps and profiles. Chapter 197, Laws of 1912, is almost identical with chapter 39, Code of 1906, and does not require the employment of an engineer as a prerequisite to the organization of the district.
The only difference between section 2, chapter 195, Laws of 1912, and section 2, chapter 269, Laws of 1914, is the erroneous use of the word "of" before the words "the petition" in the second line, and further requires the court to find that the district is for "the public benefit."
So that we have legislative approval of section 2 as an essential part of chapter 269, Laws of 1914. In 1922 the legislature again had this same chapter under review, passed an amendment to section 1, leaving section 2 intact, by which they sought to cure a supposed evil in that a small percentage of landowners could secure the organization of a district. So that three times section 2, as an alternative plan of drainage, has been approved by the legislature directly, and the main features thereof indirectly, in the passage of chapter 39, Code of 1906, and chapter 197, Laws of 1912.
We construe section 2 to be an alternative plan presenting a valid and complete scheme for the organization of a district, entirely feasible, perfectly practical, and without difficulty if so regarded, and by so doing effect is given to the entire chapter in all its parts, and in its essential details necessary to the organization and operation of a drainage district. The chancellor so held, and we agree with that holding.
Upon the other proposition that the notice given is defective there can be no question. The notice assumed that the statutory majority had signed the petition in advance of the hearing, one of the essential things to be adjudicated by the court upon the hearing. The notice should have been given as if the proceedings were under *Page 760 
hearing No. 1 of section 1, and then, if it developed upon the day of the hearing that the statutory majority of landowners had signed the petition, then upon that first hearing it was the duty of the court, having ascertained all of the facts provided for in section 2, to proceed to organize the district, and the notice should not have prejudged this question. But in this case the judgment having been entered and the time having expired for appeal, we do not think that the notice would render the decree organizing the district void. In view of the fact that the district was organized, and that the notice stated what the court afterwards ascertained to be a judicial fact, to-wit, that a statutory majority of the landowners had signed the petition, no harm resulted from this defective notice.
This case is affirmed on direct appeal and on cross appeal, and remanded for further proceedings.
Affirmed and remanded.